FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

MALAIKA BROOKS,                          
                   Plaintiff-Appellee,
                  v.
CITY OF SEATTLE,
                           Defendant,
                 and                            No. 08-35526

                                         
STEVEN L. DAMAN, in his capacity                  D.C. No.
as an officer of the Seattle Police          2:06-cv-01681-RAJ
Department; DONALD M. JONES, in
his individual capacity as an                    ORDER
officer of the Seattle Police
Department; JUAN M. ORNELAS, in
his individual capacity as an
officer of the Seattle Police
Department,
             Defendants-Appellants.
                                         
                  Filed September 30, 2010


                            ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be reheard en banc pursuant to Circuit
Rule 35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.




                             16759